PER CURIAM
In this ballot title review proceeding, petitioner challenges two aspects of the Attorney General’s certified ballot title for a proposed initiative measure, which the Secretary of State denominated as Initiative Petition 69 (2002). We review the Attorney General’s certified ballot title to determine whether it substantially complies with the requirements of ORS 250.035(2)(a) to (d). See ORS 250.085(5) (setting out standard of review).
We considered each of petitioner’s arguments and find none to be well taken. Accordingly, we certify to the Secretary of State the following ballot title:
AMENDS CONSTITUTION: PUBLIC EMPLOYEES NEED NOT JOIN UNION, SHARE REPRESENTATION COSTS; CHANGES PUBLIC UNION OBLIGATIONS TO NONMEMBERS
RESULT of ‘YES” VOTE: ‘Yes” vote allows public employees to refuse to join union, pay union representation costs; allows public union to refuse to represent, provide services to nonmembers.
RESULT OF “NO” VOTE: “No” vote rejects proposed constitutional amendment allowing public employees to refuse to pay union representation costs and allowing public union to refuse to represent nonmembers.
SUMMARY: Amends constitution. Under current law, when majority of employees have voted to be represented by union, that union must fairly represent all employees, regardless of union membership. Employees may not be required to join union; contract may require all employees to contribute to representation costs. Measure adds constitutional provision prohibiting requiring employee to join or pay money to union for representation costs or any other purpose. Provides that, in unionized public-sector workplaces, union is not required to represent, provide service to, nonmembers. Measure provides that money cannot be deducted from the paycheck of any nonmember public employee and paid to union without written authorization.
*617Measure does not affect existing contracts, but applies to new contracts or future extensions to existing contracts. Severability clauses. Other provisions.
Ballot title certified. This decision shall become effective in accordance with ORAP 11.30(10).